JUDGMENT

                                  Court of Appeals
                            First District of Texas
                                  NO. 01-10-00807-CV

    KAAREN CAMBIO AND CALIFORNIA PIPE RECYCLING, INC., Appellants

                                           V.

 JOE BRIERS, SOUTHWEST PIPE SERVICES, INC., AND S.W. PIPE HOLDINGS,
                           INC., Appellees

     Appeal from the 412th District Court of Brazoria County. (Tr. Ct. No. 41741).

      This case is an appeal from the final judgment signed by the trial court on August
9, 2010. After due consideration, the Court grants appellant Kaaren Cambio’s motion to
dismiss her appeal against appellees, Joe Briers, Southwest Pipe Services, Inc., and S.W.
Pipe Holdings, Inc. Accordingly, the Court dismisses Cambio’s appeal.

      The Court orders that Kaaren Cambio, Joe Briers, Southwest Pipe Services, Inc.,
and S.W. Pipe Holdings, Inc. each pay their own appellate costs with respect to the
dismissed appeal.

      The Court further orders that Kaaren Cambio and her surety, U.S. Specialty
Surety Company, are discharged from their liability on their supersedeas bond filed in the
court below on January 3, 2011.
       After submitting the remainder of the case on the appellate record and the
arguments properly raised by the parties, the Court holds that there was reversible error in
the portions of the trial court’s judgment awarding S.W. Pipe Holdings, Inc. $15,250 in
damages and $45,000 in attorney’s fees on its breach of contract claim against California
Pipe Recycling, Inc. Accordingly, the Court reverses these portions of the trial court’s
judgment, renders judgment that S.W. Pipe Holdings, Inc. take nothing on its claim
against California Pipe Recycling, Inc., and remands the case to the trial court for a new
trial on the issue of California Pipe Recycling, Inc.’s attorney’s fees.

       The Court orders that S.W. Pipe Holdings, Inc. pay all of the appellate costs with
respect to California Pipe Recycling, Inc.’s appeal.

       The Court further orders that California Pipe Recycling, Inc. and its surety, U.S.
Specialty Surety Company, are discharged from their liability on their supersedeas bond
filed in the court below on January 3, 2011.

       The Court orders that this decision be certified below for observance.

Judgment rendered May 12, 2015.

Panel consists of Chief Justice Radack and Justices Brown and Lloyd. Opinion delivered
by Justice Lloyd.